COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00189-CV


Matlock Realty Enterprise, Inc.            §    From the 348th District Court

                                           §    of Tarrant County (348-270906-14)
v.
                                           §    February 4, 2016

Crown Financial, LLC                       §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Matlock Realty Enterprise, Inc. shall pay

all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston